Citation Nr: 1532340	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  15-00 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for low blood count.

2. Entitlement to service connection for thyroid cancer, to include as due to exposure to ionizing radiation.  

3. Entitlement to service connection for hypothyroidism. 

4. Entitlement to service connection for left lung scarring, to include as due to exposure to ionizing radiation. 

5. Entitlement to a disability rating in excess of 30 percent for pes planus.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the Veteran's claims file was subsequently transferred to the VA RO in Baltimore, Maryland.  

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from 2009 through 2012 that were not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Board finds no prejudice in proceeding with the present decision because the decision is favorable to the Veteran.  

After the case was certified to the Bord in April 2015, the Veteran submitted additional evidence.  The Board has considered these records prior to AOJ review.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).
The Veteran testified at a hearing in May 2015 before the undersigned.  A copy of the transcript has been associated with the electronic claims file 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for left lung scarring and an increased rating for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In May 2015, prior to the promulgation of a decision on the issue of entitlement to service connection for low blood count, the Veteran withdrew his appeal.  

2. The preponderance of the evidence of record shows that the Veteran's thyroid cancer is related to service.  

3. The preponderance of the evidence of record shows that the Veteran's hypothyroidism was caused by his service-connected thyroid cancer. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the Veteran's appealed claim for service connection for low blood count have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 

2. The Veteran's thyroid cancer was incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3. The Veteran's hypothyroidism is proximately due to, or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2014).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204 (2014).   

At his May 2015 hearing before the Board, the Veteran withdrew his appeal as to the issue of entitlement to service connection for low blood count.  The Veteran's statement indicating his intention to withdraw the appeal as to this issue, once transcribed as a part of the record of his hearing, satisfies the requirements for the withdrawal of a substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

In the present case, the Veteran has withdrawn this appeal and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

II. Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2014); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2014).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

A. Thyroid Cancer

There is a presumption of service connection for radiation-exposed veterans.  38 C.F.R. § 3.309(d) (2014).  If a veteran exposed to radiation during active duty later develops one of the diseases listed in 38 C.F.R. § 3.309(d)(2), a rebuttable presumption of service connection arises.  See 38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(d) (2014).  Thyroid cancer is listed in 38 C.F.R. § 3.309(d) (2).  A "radiation- exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  The Veteran asserts that while serving at Lake Mead Base, he guarded nuclear weapons.  Additionally, he asserts that he participated in Operation PLUMBBOB and as a result, visited the Nevada Test Site, where he was exposed to ionizing radiation.  

Operation PLUMBBOB occurred during the time period from May 28, 1957 through October 22, 1957.  38 C.F.R. § 3.309(d)(3)(v)(N) (2014).  The Veteran's service personnel records show that he was stationed at Lake Mead Base from February 1956 through July 1958.  Therefore, he was stationed there during Operation PLUMBBOB.  According to an August 2012 letter from the Defense Threat Reduction Agency (DTRA), Lake Mead Base was approximately 65 miles away from the Nevada Test Site.  The DTRA conceded that the Veteran guarded nuclear weapons.  However, based upon a review of relevant records, the DTRA stated that the Veteran was not an onsite participant in Operation PLUMBBOB because there was no dosimetry data for him and evidence did not show that he visited the Nevada Test Site.  

In support of his claim, the Veteran submitted a statement from Col. E.P. (Retired), who was his first lieutenant while he served at Lake Mead Base.  E.P. stated that the Veteran was a member of his platoon and their mission was to guard nuclear weapons that were stored at the base.  E. P. stated that the Veteran was "...periodically sent to the above-ground test areas in Nevada to augment the resident guard forces."  At his May 2015 hearing, the Veteran testified that in addition to guarding nuclear weapons while they were stored at Lake Mead Base, he also guarded them as they were transported to the Nevada Test Site, and that he witnessed detonations.  

The Veteran's service personnel records show that while he was stationed at Lake Mead Base, his military occupational specialty was a guard.  The Board finds E. P.'s statement and the Veteran's hearing testimony to be credible and finds that the Veteran was present at the Nevada Test Site during Operation PLUMBBOB.  Therefore, service connection for thyroid cancer is granted on a presumptive basis.  38 C.F.R. § 3.309(d) (2014).  

B. Hypothyroidism

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In May 2011, Dr. K. B., the Veteran's private physician, diagnosed the Veteran with hypothyroidism caused by the surgical removal of his thyroid as part of his treatment for thyroid cancer.  As service connection for thyroid cancer is granted by this decision, secondary service connection is warranted for hypothyroidism.  38 C.F.R. § 3.310 (2014).  


ORDER

The appeal concerning the issue of entitlement to service connection for low blood count is dismissed. 

Service connection for thyroid cancer is granted. 

Service connection for hypothyroidism is granted. 


REMAND

With regard to the Veteran's claim for service connection for left lung scarring, it is not clear if he has a lung disability for VA purposes.  However, the record shows that years prior to the appeal period, he was diagnosed with probable atelectasis.  At his May 2015 hearing, the Veteran testified that Dr. K. B., his private physician, informed him that he had nodules in his lungs.  The Board does not have sufficient information to decide this claim and a VA examination is needed.  McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).  Additionally, the Veteran's VA treatment records do not appear to be complete because there are only four pages in the electronic claims file.  On remand, the AOJ should determine whether there are additional outstanding VA treatment records that are not currently associated with his electronic claims file.  

With regard to his claim for an increased rating for pes planus, the Board heard testimony with regard to this issue at the Veteran's May 2015 hearing.  However, after reviewing the record, the Board concludes that it does not have jurisdiction over this issue.  In the September 2012 rating decision on appeal, the RO denied an increased rating for pes planus.  In February 2013, the Veteran submitted a timely Notice of Disagreement (NOD) with that rating decision.  Although in his written NOD the Veteran stated that he was appealing claims related to radiation exposure, his representative subsequently informed the RO in a February 2013 statement that the Veteran was appealing "all denials" in the September 2012 rating decision.  The RO has yet to promulgate a Statement of the Case (SOC) with regard to the issue of entitlement to an increased rating for pes planus.  This claim must be remanded to the RO for issuance of an SOC.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408- 410 (1995).  However, the Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Determine whether there are outstanding VA treatment records that are not already associated with the Veteran's claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2014).  

2. Schedule the Veteran for an examination with an appropriate clinician for his claimed lung condition.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. An October 2002 private medical record noting "probable atelectasis."

ii. An October 2003 private medical record noting left lower lobe atelectasis and a lung scar.  

iii. An April 2004 CT scan showing an AP triangular nodular density in the left lower lobe.  

iv. The Veteran's May 2015 hearing testimony where he asserts that he has lung nodules and scaring.

c. In providing the requested opinion, the examiner must address the Veteran's lay assertions.  The Veteran's lay statements cannot be disregarded solely due to lack of contemporaneous medical evidence.  

d. The examiner must provide all diagnoses relevant to the Veteran's lungs.  For each lung disability diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the lung disability began during active service or is related to an incident of service; or was caused or aggravated by a service-connected disability to include thyroid cancer.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to a disability rating in excess of 30 percent for pes planus.  

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

5. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue of entitlement to service connection for a lung condition.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


